Case 8:20-cv-03290-PJM Document 9-21 Filed 11/16/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN, DWIGHT C. SCHAR,
FREDERICK W. SMITH, Case No. PJIM20CV3290

Plaintiffs, FILED UNDER SEAL

— against — DECLARATION OF DAVID L.
KOCHE IN SUPPORT OF
DANIEL SNYDER, PLAINTIFFS’ EMERGENCY
MOTION FOR A TEMPORARY
Defendant. RESTRAINING ORDER

AND PRELIMINARY
INJUNCTION

 

 

I, David L. Koche, declare as follows:

I Tam a partner at the law firm of Barnett, Kirkwood, Koche, Long and Foster P.A.,
attorneys for Plaintiffs Robert Rothman, Dwight C. Schar, and Frederick W. Smith (“Plaintiffs”),
in a pending arbitration against Defendant Snyder. I am a member in good standing of the Bar of
the State of Florida. I respectfully submit this Declaration in Support of Plaintiffs’ Emergency
Motion for a Temporary Restraining Order and Preliminary Injunction. I provide this
Declaration based on personal knowledge and would testify thereto if called upon to do so. All
citations to exhibits herein refer to exhibits to the Declaration of Julia M. Beskin, submitted with
the Motion for TRO/PI and incorporated as part of the Motion for Protective Orders.

2. On October 23, 2020, I submitted a Notice of Intention to Sell WFI Stock
(“Notice of Intention to Sell”) to Defendant Snyder on behalf of Plaintiffs. Ex. 4 (Notice of
Intention to Sell).

3, On October 26, 2020, I sent an email to Andrew J. Levander, counsel for

Defendant Snyder. In that i,
Case 8:20-cv-03290-PJM Document 9-21 Filed 11/16/20 Page 2 of 4

GE Ex. 5 (October 26, 2020 email).
4, Between October 26 and 28, 2020, I had several phone conversations with Mr.

Levander. Following those conversations, Mr. Levander transmitted an email message on

October 28, 2020 stating:

Ex. 6 (October 28-29 email exchange).

5. On October 29, 2020, I responded to Mr. Levander’s email. I wrote: eee a.

(nape pee Mr. Levander responded that same day by email, stating: “Understood. Just so we
don’t have a silly argument later, please confirm 11:59 pm on November 9, 2020 is the mutually

agreed expiration of the 15 day period under Section 7 of the Shareholders Agreement. I expect

ba
Case 8:20-cv-03290-PJM Document 9-21 Filed 11/16/20 Page 3 of 4

to be back to you well before then.” I responded that same day and wrote to Mr. Levander:
“Confirmed. Thank you.” Ex. 6 (October 28-29 email exchange).

6. On November 3, 2020, following conversations with Mr. Levander, he
transmitted an email to me. The email stated, among other things, that the parties had agreed to
“extend the time to respond to the Notice of Intent to Sell by three days from November 9 to
11:59 pm on November 12, 2020.” It requested that Plaintiffs “acknowledge by return email.”
That same day, I did so acknowledge by return email. Mr. Levander then thanked me for that
acknowledgement. Ex. 9 (November 3, 2020 email exchange).

7.

ad
Case 8:20-cv-03290-PJM Document 9-21 Filed 11/16/20 Page 4 of 4

(13x. 8 (November 9, 2020 letter from Mr. Levander).

8. I declare under penalty of perjury that the foregoing is true and correct.

Executed on Nowember hr 2020.

/
f

 

[ / / // “

David L. Kache

Tampa, Florida
